ME. CHIEF JUSTICE ADAIE:
Dissenting in part but concurring in the denial of the application and dismissal of the proceeding-.
I do not agree that an application addressed to this Court for a Writ of Supervisory Control is an appropriate method of reviewing the order of the District Court here complained of. Hence, while I do not agree with the statements set forth in the second sentence of the above order I concur in the denial of relator’s application and the dismissal of the instant proceeding as directed in the third and last sentence of the above order.